Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15, 17 and 19-24 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  Claim text should not be present in cancelled claims as found in claim 18.  See 37 CFR 1.121(c)(4).

 
Election/Restrictions
Applicant’s election without traverse of Group I 

    PNG
    media_image1.png
    125
    591
    media_image1.png
    Greyscale

 and elected the species of a compound of Formula VI, 
    PNG
    media_image2.png
    167
    285
    media_image2.png
    Greyscale
, wherein Q1 and Q2 are halogens and R1 represents methoxy {see Compound C289 on page 65 of the instant specification,

    PNG
    media_image3.png
    265
    394
    media_image3.png
    Greyscale
} 
in the reply filed on February 28, 2019 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.





Claim Objections
Claim 20 is objected to because of the following informalities:  the 4th compound claimed in claim 20 of Formula (II) is labelled “Compound C180”.  Compound C180 is disclosed on pages 54 and 57 of the specification (reproduced below),

    PNG
    media_image4.png
    158
    387
    media_image4.png
    Greyscale
.
Claim 20 indicates that R1 represents hydrogen in Compound C180 instead of chloro.  However, Compound , 
    PNG
    media_image5.png
    176
    345
    media_image5.png
    Greyscale
.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to 
Claim 22 lacks antecedent basis from currently amended independent claim 15 because the Q variable in Formula (III) does not represent NO2 in claim 15 as found in Compound C157 in claim 22.
Claim 22 lacks antecedent basis from currently amended independent claim 15 because the R1 variable in Formula (III) represents a mono-substitution as shown in claim 15 but Compounds C154, C155 and C157 in claim 22 show di-substitution of the R1 variable.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered.  In regards to the R1 variable representing di-substitutions, Applicant argues that paragraphs [0016] and [0017] on pages 8-9 of the specification provides antecedent basis from interpreting the phrase “R1 is” as encompassing embodiments in which R1 is not a mono-substitution.  


    PNG
    media_image6.png
    163
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    139
    645
    media_image7.png
    Greyscale

Paragraphs [0016] and [0017] disclose the definitions of not only the R1 variable, but the numerous variables used to define the Formulae (I)-(XVII) in the specification.  The use of the language “any of”, as argued by Applicant, is referring to the list of variables, not that each of the variables can represent di-substitution.  Therefore, Applicant’s argument is not persuasive.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 fails to further limit independent claim 15 because claim 22 is broader in scope than currently amended claim 15. The Q variable in Formula (III) does not represent NO2 in claim 15 as found in Compound C157 in claim 22.


Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered.  In regards to the R1 variable representing di-substitutions, Applicant argues that paragraphs [0016] and [0017] of the specification provides antecedent basis from interpreting the phrase “R1 is” as encompassing embodiments in which R1 is not a mono-substitution.  
In response, it is disagreed that paragraphs [0016] and [0017] support the notion that R1 can represent di-substitution.  Paragraphs [0016] and [0017] disclose the definitions of not only the R1 variable, but the various variables used to define Formulae (I)-(XVII).  Therefore, Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 17, 21, 23 and 24 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Dias et al. {Tetrahedron Letters, 53(39), 2012, pages 5235-5237} and as evidenced by Rowe, Raymond C, Paul J. Sheskey, th Edition, 2009, pages 238-240 and 766-770}.
Dias et al. disclose Compounds 5d-5g in Scheme 1 on page 5236,

    PNG
    media_image8.png
    333
    519
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    635
    546
    media_image9.png
    Greyscale


{a compound of instant Formula (III), 
    PNG
    media_image10.png
    129
    261
    media_image10.png
    Greyscale
,
wherein Q represents bromo and R1 represents hydrogen - 
see Compound 5f of Dias et al.;   

a compound of Formula (VI), 
    PNG
    media_image11.png
    149
    279
    media_image11.png
    Greyscale
 
wherein Q1 represents bromo; Q2 represent methoxy; and 
R1 each represent hydrogen - 
see Compound 5g of Dias et al. and Compound C294 in instant claim 
24}.
Dias et al. disclose that his compounds were isolated pure and did not require further purification.  Dias et al. disclose that solid forms of the compounds were washed with water and later placed in DMSO (DMSO = dimethyl sulfoxide), known pharmaceutically acceptable excipients.  See 3rd full paragraph in column 1 on page 5237 and Note 17 in column 2 on page 5237 in Dias et al.  Also see pages 238-240 and 766-770 in the Handbook of Pharmaceutical Excipients. The compounds of Dias et al. are expected to display pharmaceutical activities as been shown by other phenylsulfonyl-substituted chalcones (1st paragraph on page 5235).  Therefore, Dias et al. anticipate the instant claimed invention.

35 U.S.C. 102(a)(1) as being anticipated by Goldfarb {US 2009/0163545}.
Goldfarb discloses the compound of Chemical Abstracts Registry Number 865656-37-7, 

    PNG
    media_image12.png
    354
    597
    media_image12.png
    Greyscale

{a compound, for instance, of instant formula (III), 
    PNG
    media_image13.png
    132
    263
    media_image13.png
    Greyscale
, wherein Q represents halogen; and R1 represents a substituted alkyl group},

in PubChem BioAssay AID 775 {National Center for Biotechnology Information. PubChem Bioassay Record for AID 775, Screen for Chemicals that Extend Yeast Lifespan, Source: SRMLSC. https://pubchem.ncbi.nlm. 
	PubChem BioAssay AID 775 references the lifespan altering compounds (i.e., “LAC”) by their substance identifier (i.e., SID).  See paragraph [0053] on page 4 in Goldfarb.  The compound of Chemical Abstracts Registry Number 865656-37-7 {see Goldfarb - Chemical Abstracts 151:92844, 2009} corresponds to PubChem’s compound identifier, CID 2134374 {National Center for Biotechnology Information. "PubChem Compound Summary for CID 2134374" PubChem, https://pubchem.ncbi. nlm.nih. gov/compound/2134374. Accessed May 11, 2021, create date July 14, 2005} and corresponds to PubChem’s substance identifier, PubChem SID 17515642 {National Center for Biotechnology Information. PubChem Substance Record for SID 17515642, MLS000722116, Source: MLSMR. https://pubchem.ncbi.nlm. nih.gov/substance/17515642. Accessed May 11, 2021, deposited February 6, 2007}.  
Goldfarb discloses that his compounds can be adapted for oral administration {paragraph [0050] on 

Response to Arguments
Applicant’s arguments filed February 18, 2022 have been fully considered.  Applicant argues that Goldfarb do not anticipate the currently amended claims because the R1 variable in instant Formula (III) represents a substituted alkyl.
In response, it is agreed that the R1 variable in Formula (III) in claim 15 can represent a substituted alkyl.  In the compound of Goldfarb, 

    PNG
    media_image14.png
    184
    468
    media_image14.png
    Greyscale

the R1 variable position has an ethyl group which is substituted with a methyl group.  Therefore, Goldfarb anticipates the currently amended claimed invention as shown above.  


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 15, 17 and 21 are rejected under 
35 U.S.C. 103 as being unpatentable over Merchant et al. {Journal of Heterocyclic Chemistry, 1981, 18(2), pages 441-442}, in view of the teachings in Hung et al. {US 2014/0296232}.
	Applicant claims a pharmaceutical composition comprising a pharmaceutical compound in solid form 
    PNG
    media_image15.png
    186
    383
    media_image15.png
    Greyscale
, in independent claim 15 together with a pharmaceutically acceptable excipient, diluent or carrier.
Merchant et al. (1981) disclose Compound No. VIIIb in Table I on page 441,  

    PNG
    media_image16.png
    203
    491
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    585
    632
    media_image17.png
    Greyscale
.

    PNG
    media_image18.png
    133
    263
    media_image18.png
    Greyscale
, wherein 
Q represents chloro (a halogen); and R1 represents hydrogen}. 
 
Merchant et al. (1981) teach that his compounds were placed in pharmaceutically acceptable carriers (such as acetic acid – page 442, column 2).  Merchant et al. (1981) disclose that some of the 4-coumaryl phenyl sulfones show fairly good antituberculous activity (page 441, column 1).  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the pharmaceutical compositions of the prior art and the pharmaceutical composition claimed is that a compound of instant Formula (III) is in the form of a solid in the pharmaceutical composition.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)


    PNG
    media_image19.png
    130
    218
    media_image19.png
    Greyscale

which have antitubercular activity {paragraph [0028] on page 13}.  Hung et al. teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers, excipients, diluents, etc. for oral administration {paragraphs [0087]-[0090] on page 19}.  Hung et al. teach solid dosage forms (such as capsules, tablets, pills, etc.) of his compounds for oral administration {paragraph [0095] on page 20}.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products disclosed by the Merchant et al. reference in view of the teachings in Hung et al.  A person of ordinary 

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered.  Applicant argues that Merchant et al. (1981) do not disclose compounds within the scope of the present claims in that the Q variable in instant Formula (III) does not represent hydrogen.
In response, Merchant et al. (1981) disclose Compound No. VIIIb which is embraced by instant Formula 


Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

				

February 23, 2022
Book XXV, page 12